                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN

In re:
         David S. Schlundt and
         Jennifer A. Schlundt,              Case No. 14-20454-beh
              Debtors.                      Chapter 7


Reinhart FoodService L.L.C.,
              Plaintiff,                    Adversary No. 20-02091-beh
v.

David S. Schlundt and
Jennifer A. Schlundt,
              Defendants.


         DECISION ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


         In 2003, David Schlundt signed a personal guaranty to assure payment

of his business’s debts to Reinhart FoodService L.L.C. Eleven years later, he

and his wife filed a no-asset Chapter 7 bankruptcy case. The debtors obtained

their discharge in 2014, and in 2018, Schlundt’s business ordered and

received some additional goods and services from Reinhart for which it did not

pay. The business closed shortly thereafter. Reinhart asked to reopen the

debtors’ case, seeking a declaration that its post-petition invoice for those

2018 goods created a fresh liability under the personal guaranty. Reinhart

moved for summary judgment in its favor. The debtors objected, arguing that

all debts related to the personal guaranty, whether matured or contingent,

were discharged in 2014.




             Case 20-02091-beh   Doc 55   Filed 08/19/21   Page 1 of 19
      Based on controlling Seventh Circuit precedent, the Court denies

Reinhart’s motion for summary judgment. Moreover, because any motion for

leave to amend the pleadings would be futile, the Court grants summary

judgment in favor of the debtor-defendants, pursuant to Federal Rule of Civil

Procedure 56(f).

      The Court has jurisdiction under 28 U.S.C. § 1334 and the Eastern

District of Wisconsin’s July 16, 1984, order of reference entered under 28

U.S.C. § 157(a). This is a core proceeding under 28 U.S.C. § 157(b)(2)(I).

                                     FACTS

      The following facts, taken from pleadings and from affidavits or

declarations submitted with the parties’ summary judgment briefing, are

undisputed unless otherwise noted.

      From 2003 to 2018, David Schlundt was the owner and sole member of

The Refuge, LLC, a restaurant business in Antigo, Wisconsin. ECF No. 30-1,

¶ 1. On September 11, 2003, The Refuge entered into a supply agreement with

Reinhart Foodservice, L.L.C. for Reinhart to provide food and restaurant

supplies to The Refuge. ECF No. 30-1, ¶ 2; ECF No. 5-1, at 3. The Agreement

includes an “Individual Personal Guaranty,” by which Schlundt personally

guaranteed prompt payment of any obligation of The Refuge to Reinhart. Id.

The Guaranty stated, in part:

      I, David Schlundt, for and in consideration of your extending credit
      at my request to The Refuge, LLC personally guarantee prompt
      payment of any obligation of the Company to Reinhart
      FoodService, Inc. (“Seller”), whether now existing or hereinafter
      incurred, and I further agree to bind myself to pay on demand any




           Case 20-02091-beh    Doc 55   Filed 08/19/21   Page 2 of 19
      sum which is due by the Company to Seller whenever the
      Company fails to pay same. It is understood that this guaranty
      shall be an absolute, continuing and irrevocable guaranty for such
      indebtedness of the Company.
      ...
      If the guarantied indebtedness is not paid by me when due, and
      this guaranty is placed in the hands of an attorney for collection,
      or suit is brought hereon, or it is enforced through any judicial
      proceeding whatsoever, I shall pay all attorneys’ fees and court
      costs incurred by Seller.

Id.

      Over a decade after opening The Refuge, Schlundt and his wife, Jennifer

Schlundt, filed a joint petition for Chapter 7 bankruptcy relief. Case No. 14-

20454-beh, ECF No. 1. The debtors failed to list Reinhart on their Schedule F

and on the creditor matrix, see Case No. 14-20454-beh, ECF Nos. 1, 14,

although The Refuge may have owed Reinhart over $10,000 at the time the

debtors filed their petition. ECF No. 19, ¶ 9. No claims bar date was set. On

April 11, 2014, the Chapter 7 trustee issued a Report of No Distribution (no

asset), and on April 21, 2014, the joint debtors received a Chapter 7 discharge.

Case No. 14-20454-beh, ECF No. 18.

      Throughout the personal bankruptcy and for several years thereafter,

The Refuge continued to operate and work with Reinhart under the Agreement.

There is no real dispute that Reinhart did not learn of the debtors’ bankruptcy

until sometime after it was filed. Schlundt averred that all of The Refuge’s

suppliers were made aware of the debtors’ bankruptcy, and despite that

knowledge, Reinhart did not ask for a new guaranty. ECF No. 30-1 (Schlundt




           Case 20-02091-beh    Doc 55   Filed 08/19/21   Page 3 of 19
Decl.), ¶ 15. Schlundt did not identify when the suppliers were made aware.

Schlundt also stated that he

       believe[d] if a Reinhart employee did not know of my bankruptcy
       while it was pending [he or she] would have learned shortly after as
       it was common knowledge. My sales representative would have
       certainly known as all of my suppliers were aware and many
       changed their payment terms with me after our filing. Moreover,
       my bankruptcy would have been reflected on my credit report on
       all three services after I filed, which, presumably, Reinhart would
       have been monitoring.

Id. Jeff Peters of Reinhart asserted that Reinhart did not learn of the debtors’

bankruptcy until after July 2018. ECF No. 31-1 (Second Peters Decl.), ¶ 14.1

Peters further stated that “Reinhart would not have provided The Refuge with

credit without the personal guaranty of Debtors. If Reinhart were made aware

of Debtors’ personal bankruptcy, Reinhart would have either required Debtors

to enter into a new guaranty post-petition or would have discontinued

providing the Refuge with goods on credit.” Id., ¶¶ 15–16.

       Reinhart filed an unopposed motion to reopen the debtors’ case on

December 30, 2019, seeking the opportunity to file an adversary proceeding

whereby the Court could declare “the post-petition debt owed by Debtors to

Reinhart as not subject to Debtors’ discharge because it is a debt which arose

after the date of the order of relief.” Case No. 14-20454-beh, ECF No. 20, at 1.




1 The Second Peters Declaration was included with Reinhart’s reply brief on summary
judgment. The debtors moved to strike the affidavit, or alternatively for leave to submit a sur-
reply, based on the new facts regarding notice to Reinhart and its possible reaction included in
the second Peters declaration. The debtors’ sur-reply did not include a countering affidavit but
argued that the facts Peters averred in his second declaration created a fact issue precluding
summary judgment in favor of Reinhart. ECF No. 45, at 2.




             Case 20-02091-beh        Doc 55     Filed 08/19/21     Page 4 of 19
Reinhart wanted such a declaration so that it could pursue a claim in state

court without fear of violating the Schlundts’ discharge injunction. Id. at 4.

       Reinhart filed this adversary proceeding contending that it is now owed

$36,839.32 for unpaid invoices on goods delivered from March 2018 through

May 2018, plus $15,474.50 in attorneys’ fees, as amounts subject to the

guaranty. ECF No. 5, ¶¶ 15–18. Schlundt responds that any obligation he had

under the Individual Personal Guaranty was included in his Chapter 7

discharge. Schlundt also disputes the amount due, contending that Reinhart

failed to account for some payments made by The Refuge. ECF No. 30-1, ¶ 18.

                                         ARGUMENTS

       In its amended complaint, Reinhart asks for a judgment declaring that

the debt owed “is non-dischargeable pursuant to Section 523(a)(3)2 of the

United States Bankruptcy Code and [therefore] the [d]ebt was not discharged

under Section 727(b)3 of the United States Bankruptcy Code.” ECF No. 5, at 6.



2 Reinhart’s amended complaint does not specify on which subsection of Section 523(a)(3) it
relies. The full subsection provides:
11 U.S.C. § 523. Exceptions to Discharge.
(a) A discharge under section 727 . . . of this title does not discharge an individual debtor from
any debt— . . . (3) neither listed nor scheduled under section 521(a)(1) of this title, with the
name, if known to the debtor, of the creditor to whom such debt is owed, in time to permit—
    (A) if such debt is not of a kind specified in paragraph (2), (4), or (6) of this subsection,
    timely filing of a proof of claim, unless such creditor had notice or actual knowledge of the
    case in time for such timely filing; . . .
    (B) if such debt is of a kind specified in paragraph (2), (4), or (6) of this subsection, timely
    filing of a proof of claim and timely request for a determination of dischargeability of such
    debt under one of such paragraphs, unless such creditor had notice or actual knowledge of
    the case in time for such timely filing and request; . . . .
3 11 U.S.C. § 727. Discharge.
(b) Except as provided in section 523 of this title, a discharge under subsection (a) of this
section discharges the debtor from all debts that arose before the date of the order for relief
under this chapter, and any liability on a claim that is determined under section 502 of this
title as if such claim had arisen before the commencement of the case, whether or not a proof




              Case 20-02091-beh         Doc 55     Filed 08/19/21      Page 5 of 19
During summary judgment briefing, Reinhart adjusted its theory of relief to

rely solely on section 727(b). Reinhart asserts that Schlundt’s liability for the

2018 credit extensions to The Refuge did not “ar[i]se before the date of the

order for relief,” but instead at the time of the credit extensions, and therefore

gave rise to post-petition debts that are not subject to the discharge provisions

of section 727. ECF No. 19, at 5–8; see also ECF No. 47. Further, Reinhart

asks that the Court declare David Schlundt and Jennifer Schlundt jointly and

severally liable for the debt pursuant to the Wisconsin Marital Property Act.4 Id.

       The Schlundts contend that the law on dischargeability favors them such

that the Court should deny Reinhart’s motion and grant them judgment as a

matter of law, pursuant to Federal Rule of Civil Procedure 56(f) (incorporated

by Fed. R. Bankr. P. 7056). ECF No. 48. In particular, the Schlundts argue that

any debt from the personal guaranty arose in 2003 when Schlundt signed the

contract, and that their 2014 Chapter 7 discharge extinguished any and all

personal liability to Reinhart. ECF No. 30, at 4. Alternatively, the Schlundts

assert there are genuine issues of material fact as to lack of notice, the amount

owed, and the reasonableness of the attorneys’ fees sought which would defeat

summary judgment for Reinhart. ECF No. 30, at 2. The Schlundts also argue


of claim based on any such debt or liability is filed under section 501 of this title, and whether
or not a claim based on any such debt or liability is allowed under section 502 of this title.
4 Wis. Stat. § 766.55. Obligations of Spouses.

(1) An obligation incurred by a spouse during marriage, including one attributable to an act or
omission during marriage, is presumed to be incurred in the interest of the marriage or the
family. A statement separately signed by the obligated or incurring spouse at or before the time
the obligation is incurred stating that the obligation is or will be incurred in the interest of the
marriage or the family is conclusive evidence that the obligation to which the statement refers
is an obligation in the interest of the marriage or family, except that the existence of that
statement does not affect any interspousal right or remedy.




              Case 20-02091-beh        Doc 55     Filed 08/19/21       Page 6 of 19
that there is no factual or legal basis to hold Jennifer Schlundt liable on any

debt under the Wisconsin Marital Property Act. Id. at 10–13.

                                  DISCUSSION

A.    Legal Standard for Summary Judgment

      Summary judgment is appropriate if the pleadings and affidavits on file

show there are no genuine issues of material fact and the movant is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a) (incorporated by Fed. R.

Bankr. P. 7056). The moving party bears the burden to establish that there is

no genuine issue about any material fact. Celotex Corp. v. Catrett, 477 U.S.

317, 322, (1986); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 585–86 (1986). The non-moving party then must present significant

probative evidence in support of its opposition to the motion for summary

judgment in order to defeat the motion. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249-250 (1986).

      At the summary judgment stage, the Court’s role is not to weigh the

evidence and determine the truth of the matter, but to determine whether there

is something to try – “whether, in other words, there are any genuine factual

issues that properly can be resolved only by a finder of fact because they may

reasonably be resolved in favor of either party.” Anderson, 477 U.S. at 250. A

factual dispute is “genuine” only if there is sufficient evidence for a reasonable

fact-finder to find in favor of the non-moving party. Id. at 249. For a fact to be

material, it must be “outcome-determinative under governing law.” Contreras v.

City of Chicago, 119 F.3d 1286, 1291–92 (7th Cir. 1997).




           Case 20-02091-beh     Doc 55   Filed 08/19/21   Page 7 of 19
      Even where many or all of the material facts are undisputed, the Court

still must ascertain that the judgment is proper “as a matter of governing law.”

Johnson v. Gudmundsson, 35 F.3d 1104, 1112 (7th Cir. 1994). So, when a

movant has failed to make an initial showing that the agreed-upon facts

support a judgment in its favor, “the court is obligated to deny the motion.”

Hotel 71 Mezz Lender LLC v. Nat’l Ret. Fund, 778 F.3d 593, 601 (7th Cir. 2015);

see also Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d 405, 415 (7th Cir.

2019) (“[W]hen a movant fails to meet its initial summary-judgment burden,

the burden does not shift to the nonmovant and the motion should be

denied.”).

B.    Personal Guaranty

      The parties focus the bulk of their arguments on whether the individual

personal guaranty signed by Schlundt in 2003 created a pre-petition debt that

was discharged in the Schlundts’ 2014 Chapter 7 bankruptcy, or set the stage

for a post-petition debt incurred when Reinhart FoodService L.L.C. extended

credit in 2018.

      Section 727(b) discharges the debtors from “all debts that arose before

the date of the order for relief . . . .” 11 U.S.C. § 727(b). The term “debt” means

liability on a claim. 11 U.S.C. § 101(12). The term “claim” means a “right to

payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,

legal, equitable, secured, or unsecured.” 11 U.S.C. § 101(5)(A).




             Case 20-02091-beh   Doc 55   Filed 08/19/21    Page 8 of 19
      Two views have developed from courts addressing whether a pre-petition

guaranty falls within the definitions of “debt” and “claim.” The first view holds

that a debtor’s discharge does not extinguish personal liability for post-petition

credit extensions or enforcement claims. See McClure-Johnston Co., Inc. v.

Jordan (In re Jordan), No. 04-11372-DHW, 2006 WL 1999117 (Bankr. M.D. Ala.

2006); Weeks v. Isabella Bank Corp. (In re Weeks), 400 B.R. 117 (Bankr. W.D.

Mich. 2009); Nat’l Lumber Co. v. Reardon (In re Reardon), 566 B.R. 119 (Bankr.

D. Mass. 2017); Dulles Elec. & Supply Corp. v. Shaffer (In re Shaffer), 585 B.R.

224 (Bankr. W.D. Va. 2018). The second view holds that a pre-petition

guaranty is a contingent claim that may be discharged in a later bankruptcy.

See Orlandi v. Leavitt Family Ltd. P’ship (In re Orlandi), 612 B.R. 372 (6th Cir.

B.A.P. 2020); In re Lipa, 433 B.R. 668 (Bankr. E.D. Mich. 2010); Russo v. HD

Supply Elec., Ltd. (In re Russo), 494 B.R. 562 (Bankr. M.D. Fla. 2013).

      In determining whether a claim arose pre-petition or post-petition, the

Seventh Circuit has adopted the “conduct test.” Saint Catherine Hosp. of Ind.,

LLC v. Ind. Family and Soc. Servs. Admin., 800 F.3d 312, 315 (7th Cir. 2015)

(concluding that reimbursements a creditor withheld post-petition in

satisfaction of the debtor’s obligation to pay a yearly assessment fee, which was

assessed based on prepetition activities and in accordance with law passed

prepetition, was an act to “recover a claim against the debtor that arose before

the commencement of the case” and therefore subject to the automatic stay of

11 U.S.C. § 362(a)(6)). Under the conduct test, “the date of a claim is

determined by the date of the conduct giving rise to the claim.” Id. The conduct




           Case 20-02091-beh     Doc 55   Filed 08/19/21   Page 9 of 19
test largely has replaced the accrual theory, under which “the date of a claim

was determined pursuant to the state law [when] liability for the claim arose.”

Id. Because the conduct test captures a larger number of claims (i.e.,

contingent and unmatured), the Seventh Circuit and other courts have found it

to be most consistent with the Bankruptcy Code’s broad definitions of claim

and debt. Id. at 315–16. The Seventh Circuit noted “[t]he determination of what

conduct gives rise to a claim will vary depending on the nature of the liability,

be it tort, contract, or tax.” Id. at 316 (citing In re Chicago, Milwaukee, St. Paul

& Pac. R. Co., 974 F.2d 775, 781 (7th Cir. 1992)).

      Under the conduct test, the Seventh Circuit explained that the activity

that gives rise to a claim under a contract is generally the signing of the

contract, and therefore, liability arises on the date that a contract is signed.

Saint Catherine, 800 F.3d at 315 (citing In re Rosteck, 889 F.2d 694, 696 (7th

Cir. 1990)). This is most consistent with the Bankruptcy Code’s definitions of

claim and debt, and “under most circumstances, finding that a claim arose ‘at

the earliest point possible’ will best serve the policy goals underlying the

bankruptcy process.” Saint Catherine, 800 F.3d at 317 (quoting In re Chicago,

974 F.2d at 782); see also In re Lipa, 433 B.R. at 671 (“[T]he terms ‘claim’ and

‘debt’ are defined as broadly as possible to enable the debtor to deal with all

legal obligations in a bankruptcy case. . . . This includes the debtor’s guaranty

agreement.”); In re Russo, 424 B.R. at 568 (“[A] ‘claim’ encompasses any future

obligation that may arise under a pre-petition continuing guaranty.”).




           Case 20-02091-beh     Doc 55   Filed 08/19/21    Page 10 of 19
      The conduct test has been criticized for potentially discharging a

creditor’s claim before it has reason to know the claim exists. Hardegger v.

Clark, 2017 CO 96, ¶ 21–22, 403 P.3d 176 (citing In re Huffy Corp., 424 B.R.

295, 304 (Bankr. S.D. Ohio 2010)). In light of these due process concerns,

some courts have narrowed the conduct test to require a pre-petition

relationship, such that the creditor could have ascertained through the

exercise of reasonable due diligence that it had a claim at the time the petition

was filed. Id. The Seventh Circuit acknowledged that some courts consider

whether there was pre-petition relationship—“such as contact, exposure,

impact, or privity, between the debtor’s pre-petition conduct and the

claimant”—but declined to decide whether such consideration always is

required. Saint Catherine, 800 F.3d at 316 (quoting In re Piper Aircraft Corp.,

162 B.R. 619, 627 (Bankr. S.D. Fla. 1994)).

      In this case, even the relationship inquiry leads to the conclusion that

Reinhart’s claim arose pre-petition because Reinhart had a pre-petition

relationship with Schlundt via the contract signed in 2003 and continuing

through the date of the 2014 petition. The guaranty expressly contemplated

future indebtedness: “I . . . personally guarantee prompt payment of any

obligation . . . whether now existing or hereinafter incurred . . . .” In sum,

Schlundt assumed a contingent liability at the time he signed the guaranty.

      Reinhart points to In re Jordan, In re Reardon, and In re Shaffer to

support its argument that debts incurred under a guaranty signed pre-petition

are not discharged in a later bankruptcy case. Each of these cases are




           Case 20-02091-beh     Doc 55   Filed 08/19/21   Page 11 of 19
distinguishable, however, as they rely primarily on state law. In Jordan, the

court cited Olin Corp. v. Riverwood Int’l Corp. (In re Manville Forest Products

Corp.), 209 F.3d 125, 128 (2d Cir. 2000), to conclude that a determination of

the date on which a claim arose depended on state law. 2006 WL 1999117, at

*2. The Jordan court then used Alabama law to distinguish a restricted

guaranty from a continuing guaranty and found that “the guarantor’s

contingent liability arises at the time of the making of each guaranteed loan.”

Id. at *3. Similarly, In re Reardon followed Jordan to conclude that under

Massachusetts law, “a continuing guaranty would be seen as giving rise to a

divisible series of individual transactions, with liability for each extension of

credit arising at the time of its extension.” 566 B.R. at 128. While not invoking

it by name, both Jordan and Reardon courts relied on the accrual theory,

which posits that “no claim exists until a right to payment accrues under state

law.” Avellino & Bienes v. M. Frenville Co., Inc. (In re M. Frenville Co., Inc.), 744

F.2d 332, 337 (3d Cir. 1984), overruled by Grossman’s Inc. v. Van Brunt (In re

Grossman's Inc.), 607 F.3d 114, 120 (3d Cir. 2010).

      As discussed above, the Seventh Circuit has rejected the accrual theory

and replaced it with the conduct test. Accordingly, application of the conduct

test, and not a discernment of when Wisconsin law would determine Reinhart’s

claim to have arisen, is the pertinent inquiry in this adversary proceeding.

      At least one court cited by Reinhart purported to apply the conduct test

but declined to apply it to the ‘earliest conduct’ as the Seventh Circuit teaches.

The Shaffer court considered both the debtor’s signing of the guaranty and the




           Case 20-02091-beh      Doc 55   Filed 08/19/21    Page 12 of 19
later extension of credit and default. 585 B.R. at 229. The Shaffer court

rejected the view of other courts which “assume the contingency is the future

default on existing right to payment, not that the contingency is the extension

of new credit.” Id. at 230. The Shaffer court reasoned that “[u]nder a continuing

guaranty it is unknown what future extensions may be made and thus the

liability as of the signing of the guaranty is not ascertainable.” Id. While the

Shaffer debtors had signed the continuing guaranty pre-petition, the

bankruptcy court determined that at the time they filed bankruptcy, liability

had not arisen for extensions of credit for purchases not yet contemplated or

committed to be made. Id.

      This Court does not find In re Shaffer to be consonant with Seventh

Circuit authority. Applying the conduct test of Saint Catherine Hosp. to the

earliest conduct between debtors and Reinhart, and mindful that the

bankruptcy discharge is meant to afford debtors a fresh start, this Court finds

that signing the contract was the conduct giving rise to the claim, the debt

under Schlundt’s personal guaranty was contingent on a future default, and

therefore the debt was dischargeable as part of the debtors’ 2014 bankruptcy

discharge.

C.    Notice

      As noted above, the parties raise a degree of dispute as to when Reinhart

learned of the Schlundts’ bankruptcy—which is relevant to Reinhart’s

invocation (and subsequent cursory treatment) of section 523(a)(3). But based

on the allegations of the amended complaint and the declaration testimony




             Case 20-02091-beh   Doc 55   Filed 08/19/21   Page 13 of 19
submitted in support of Reinhart’s summary judgment motion, the Court need

not make a factual determination of when Reinhart received notice or how close

in time after the discharge it should have known of the debtors’ bankruptcy

filing to deny summary judgment. This is because Reinhart cannot plausibly

state a claim for relief under either subsection of § 523(a)(3).

      First, “under the plain language of § 523(a)(3)(A), in a no-asset, no-bar-

date bankruptcy case, . . . omitted garden variety debts”—i.e., debts that do not

fall within the scope of § 523(a)(2), (4) or (6)—“[are] included in the discharge of

§ 727.” In re Guseck, 310 B.R. 400, 402–03 (Bankr. E.D. Wis. 2004) (citing

Lauren A. Helbling and The Hon. Christopher M. Klein, The Emerging Harmless

Innocent Omission Defense to Nondischargeability Under Bankruptcy Code

§ 523(a)(3)(A): Making Sense of the Confusion Over Reopening Cases and

Amending Schedules to Add Omitted Debts, 69 Am. Bankr. L.J. 33, 39 (Winter

1995) (“The discharge is said to be good against the world in the sense that it

applies to all unscheduled debts except those that are expressly made non-

dischargeable by § 523.”))

      Second, to the extent that Reinhart’s briefs can be read as pursuing a

cause of action under § 523(a)(3)(B)—which applies to debts arising from

potentially nondischargeable conduct under either 11 U.S.C. § 523(a)(2), (4), or

(6)—such argument fails. See ECF No. 31, at 7 (“Additionally, the harm caused

by Debtors’ lack of notice of their bankruptcy to Reinhart goes beyond the

ability to file a claim in a no-asset Chapter 7 case.”); see also ECF No. 52, at 5

(“Debtors knew that the credit The Refuge received from Reinhart was




           Case 20-02091-beh     Doc 55   Filed 08/19/21   Page 14 of 19
dependent on the Guaranty. Accordingly, debtors prevented Reinhart from

knowing of their bankruptcy when it was pending.”). While these statements in

briefing may allude to a notion of fraud, plaintiffs are required to put their

fraud allegations in their pleadings, and then state them with particularity. See

Federal Rule of Civil Procedure 9(b) (incorporated by Bankruptcy Rule 7009); In

re Rinaldi, No. 11-35689-svk, Adv. No. 12-2412, 2013 WL 655514, *17 (Bankr.

E.D. Wis. Feb. 22, 2013). Here, the amended complaint is bereft of any

allegation that a debt between Schlundt and Reinhart at the time of the 2014

bankruptcy filing was incurred via fraud or other misconduct. More

specifically, Reinhart does not allege any facts suggesting that the conduct

giving rise to its claim against Schlundt personally—Schlundt’s signing of the

personal guaranty—was fraudulent or otherwise supports a claim of

nondischargeability under § 523(a)(2), (4), or (6). The Peters declarations

likewise fail to allege that a debt incurred before the Schlundts filed their

bankruptcy case plausibly falls within the scope of § 523(a)(2), (4), or (6).

      Reinhart’s oral argument in rebuttal expands on its briefs to urge that

amendment is an appropriate alternative. See ECF No. 47 (oral argument

audio, in which Attorney von Helms states, “. . . If it is determined that the

guaranty is actually created pre-petition and that was when the debt was

incurred, then we do have a [section] 523 issue here. Because what we’re

having here, is what would amount to a situation where the debtors’ actions

would have been willful and malicious to the extent that they went ahead and

filed a bankruptcy, did not tell Reinhart about the bankruptcy, and then when




           Case 20-02091-beh    Doc 55    Filed 08/19/21   Page 15 of 19
it got post-petition debt, knowing that when they couldn’t pay such bills, they

could turn around and say ‘Well, our guaranty is gone, it was discharged, sorry

we didn’t tell you about it.’ And I think that would create a [section] 523(a)

issue which would prevent such post-petition debt from being declared

dischargeable.”).

      This is a through-the-looking glass argument. Reinhart is trying to use

its (or its counsel’s) characterization of why the debtors failed to give Reinhart

timely notice of their bankruptcy to post hoc characterize the nature of Mr.

Schlundt’s guaranty liability at the time of filing.

      For Reinhart to amend its complaint at this juncture, it would have to

obtain written consent from the Schlundts or seek leave of the Court, which

may be entertained only by motion. Fed. R. Civ. P. 15(a)(2) (incorporated by

Bankruptcy Rule 7015); see also Fed. R. Civ. P. 7(b)(1) (incorporated by

Bankruptcy Rule 7007) (“A request for a court order must be made by

motion.”). And while the Federal Rules reflect a liberal attitude toward

amending pleadings, see Fed. R. Civ. P. 15(a)(2), and Foman v. Davis, 371 U.S.

178, 181 (1962) (explaining that the “spirit of the Federal Rules” is to ensure

“decisions on the merits”), it is equally true that courts have “broad discretion

to deny leave to amend” under appropriate circumstances, including “where

the amendment would be futile.” Gonzales-Koeneke v. West, 791 F.3d 801, 807

(7th Cir. 2015); Gandhi v. Sitara Capital Mgmt., LLC, 721 F.3d 865, 869 (7th

Cir. 2013) (“district courts may refuse to entertain a proposed amendment on

futility grounds when the new pleading would not survive a motion to




           Case 20-02091-beh     Doc 55   Filed 08/19/21   Page 16 of 19
dismiss”). Denying leave to amend is appropriate when a plaintiff fails to

establish that the proposed amendment would cure the deficiencies identified

in the earlier complaint. Gonzales-Koeneke, 791 F.3d at 807. Compare In re

Papi, 427 B.R. 457, 466 (Bankr. C.D. Ill. 2010) (while deciding that plaintiff’s

claim for sanctions arising from a state court marital dissolution action was

contingent and under the conduct theory would constitute a claim that arose

before the debtor filed his petition, the court noted that the plaintiff’s remedy

was to have the debt determined to be nondischargeable; although the plaintiff

failed to cite sec. 523(a)(6) or identify any “willful and malicious” acts in her

complaint, she argued in opposition to a motion to dismiss that the conduct

underlying the sanctions motion was willful and malicious, and therefore

nondischargeable under sec. 523(a)(6), and the court granted leave to amend).

      Here, unlike in Papi, a further amendment to state a claim under section

523(a)(3)(B) would be futile because Reinhart held no pre-petition debt obtained

via fraud or by virtue of willful and malicious conduct, nor was there a pending

state court claim asserting intentional wrongful conduct. Neither Reinhart’s

amended complaint nor the Peterson declarations make that claim. The only

debt at the time of the Schlundts’ petition was a $10,000 pre-petition debt

under the guaranty, which Reinhart concedes was included in the 2014

discharge. See, e.g., In re Jakubiak, No. 15-21424-GMH, 2019 WL 1453067, at

*4 (Bankr. E.D. Wis. March 29, 2019) (explaining that, under sec. 523(a)(3), “[i]f

an unlisted creditor with neither notice nor knowledge of the bankruptcy case

is owed an unscheduled debt that is covered by sec. 523(a)(3)(A) (i.e., is not for




           Case 20-02091-beh     Doc 55   Filed 08/19/21    Page 17 of 19
fraud or other intentional harms covered by sec. 523(a)(2), (4) or (6)), then the

debt is discharged as long as (i) the clerk gave (other) creditors notice that the

estate appeared to have no assets from which a dividend could be paid, (ii) the

debtor omitted the debt and creditor inadvertently, and (iii) the omission did

not harm the creditor”) (emphasis in original).

       The fact that The Refuge later obtained goods and services from Reinhart

in 2018 for which it did not pay does not equate to a claim for pre-petition, i.e.,

2014 or earlier, fraud. Even though Reinhart’s pleadings and Peters’ second

declaration assert that if Reinhart had known in 2014 of Schlundt’s

bankruptcy it would have required a reaffirmation of the individual personal

guaranty, that assertion is not a claim of a fraudulently derived debt, or a

liability arising from willful and malicious conduct. No further amendment to

the complaint could “go back in time” to recharacterize a prepetition debt as

based on 2018 conduct. Because such amendment would be futile, the Court

will not entertain any motion to amend.

                                        CONCLUSION

       For the reasons set forth above, the Schlundts’ 2014 discharge order5

extinguished any personal liability under the Individual Personal Guaranty and

the debtor-defendants have established that they are entitled to judgment as a




5 This conclusion obviates any need to address three other disputes raised by the parties:
(1) whether Jennifer Schlundt also has continuing liability for post-petition debt, pursuant to
Wisconsin’s Marital Property Act, Wis. Stat. § 766.55; (2) the actual amount of the balance
owed to Reinhart by The Refuge for goods provided between March–May 2018; and (3) the
reasonableness of Reinhart’s attorney fees claimed under the Individual Personal Guaranty.




             Case 20-02091-beh        Doc 55    Filed 08/19/21      Page 18 of 19
matter of law. The Court will enter a separate order consistent with this

decision.

Dated: August 19, 2021




            Case 20-02091-beh   Doc 55   Filed 08/19/21   Page 19 of 19
